                 Case 1:20-cv-00249-SAB Document 18 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NARINDER KAUR,                                    Case No. 1:20-cv-00249-SAB

12                   Plaintiff,                        ORDER RE STIPULATION TO EXTEND
                                                       BRIEFING SCHEDULE
13           v.
                                                       (ECF No. 17)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18          On October 21, 2020, a stipulation was filed to extend the time for Plaintiff Narinder

19 Kaur to file an opening brief in this matter.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.       Plaintiff’s opening brief shall be filed on or before November 20, 2020;

22          2.       Defendant’s opposition shall be filed on or before December 21, 2020; and

23          3.       Plaintiff’s reply, if any, shall be filed on or before January 4, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:        October 23, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
